DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites “a plurality of charging cells” and “the plurality of charging coils” which is unclear. 
Specifically claim 11 initially recites “a plurality of charging cells”, however claim 11 and claims dependent on claim 11 recites “the plurality of charging coils”, the first charging coil” and “the second charging coil” (See claims 11-18).
It is unclear if “a plurality of charging cells” should be “a plurality of charging coils”
Examiner will interpret as if “a plurality of charging cells” as “a plurality of charging coils”.
Claims 12-20 are included in this rejection based on their dependence on claim 11.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 11-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bentov (WO2018/106762). 

As to claim 1, Bentov discloses a method (Fig. 6-7 Abstract [0006]-[0007] [0028]-[0029][0037][0065]) for operating a charging device (Fig. 1, wireless power transmitter 102), comprising: 
determining that a chargeable device is positioned proximate to a plurality of charging coils provided in a charging surface of the charging device (Fig. 6 showing coils 602-606. Abstract and [0065] wireless power transmitter 400…detect when an electronic device … is placed on the charging surface.); 
causing a first charging coil in the plurality of charging coils to produce a first electromagnetic flux ([0006]-[0007] [0028]-[0029] lines 10-18 Each transmit coil of the set of transmit coils is driven, simultaneously, with coil-specific waveforms … but driven with different phases and/or amplitudes so as to maximize magnetic coupling to the receive coil. The term "alternating signal" or more generally, the term "waveform" is used to refer to any one of a voltage, current or power signal that varies over time [0031]. Applying a power signal to a coil inherently produces electromagnetic flux); and 
causing a second charging coil in the plurality of charging coils to produce a second electromagnetic flux ( [0006]-[0007] [0028]-[0029] lines 10-18 and [0031] Each transmit coil of the set of transmit coils is driven, simultaneously, with coil-specific waveforms … but driven with different phases and/or amplitudes. Applying a power signal to a coil inherently produces electromagnetic flux), wherein the first electromagnetic flux has at least one characteristic that is different than a corresponding characteristic of the second electromagnetic flux (Based on [0050]-[0053] of the specification, Examiner will interpret “first electromagnetic flux has at least one characteristic that is different than a corresponding characteristic of the second electromagnetic flux” as the first and second charging coils having differing levels of current, voltage, and/or phase shift.  See [0028]-[0029] lines 10-18  [0031] where transmit coils that are identical or differing in shape can be driven with different phases and/or amplitudes. By adjusting the phase of the second waveform relative to the first waveform, the waveform generator of the wireless power transmitter 102 can effectively change the magnetic flux density [0045]).
As to claim 11, Bentov discloses a charging device (Fig. 1, wireless power transmitter 102)  comprising: 
a plurality of charging cells provided on a charging surface of the charging device (Fig. 6 Abstract and [0037]..charging surface) ; and 
a controller configured to: 
determine that a chargeable device is positioned proximate to the plurality of charging coils ( Fig. 6 showing coils 602-606 . [0065] wireless power transmitter 400…detect when an electronic device … is placed on the charging surface ); 
cause a first charging coil in the plurality of charging coils to produce a first electromagnetic flux ( [0006]-[0007] [0028]-[0029] lines 10-18 Each transmit coil of the set of transmit coils is driven, simultaneously, with coil-specific waveforms … but driven with different phases and/or amplitudes so as to maximize magnetic coupling to the receive coil. The term "alternating signal" or more generally, the term "waveform" is used to refer to any one of a voltage, current or power signal that varies over time [0031]. Applying a power signal to a coil inherently produces electromagnetic flux) ; and 
cause a second charging coil in the plurality of charging coils to produce a second electromagnetic flux ( [0006]-[0007] [0028]-[0029] lines 10-18 and [0031] Each transmit coil of the set of transmit coils is driven, simultaneously, with coil-specific waveforms … but driven with different phases and/or amplitudes. Applying a power signal to a coil inherently produces electromagnetic flux), wherein the first electromagnetic flux has at least one characteristic that is different than a corresponding characteristic of the second electromagnetic flux (Based on [0050]-[0053] of the specification, Examiner will interpret “first electromagnetic flux has at least one characteristic that is different than a corresponding characteristic of the second electromagnetic flux” as the first and second charging coils having differing levels of current, voltage, and/or phase shift.  See [0028]-[0029] lines 10-18  [0031] where transmit coils that are identical or differing in shape can be driven with different phases and/or amplitude. By adjusting the phase of the second waveform relative to the first waveform, the waveform generator of the wireless power transmitter 102 can effectively change the magnetic flux density [0045]).
As to claims 2 and 12, Bentov disclose the method of claim 1 and the charging device of claim 11, wherein the at least one characteristic of the first electromagnetic flux includes a flux magnitude ([0028]-[0029] lines 10-18, [0031] where transmit coils that are identical or differing in shape or location can be driven with different phases and/or amplitude. Therefore the electromagnetic flux magnitudes will be different).
As to claims 3 and 13, Bentov disclose the method of claim 1 and the charging device of claim 11, wherein the at least one characteristic of the first electromagnetic flux includes phase ( See [0028]-[0029] lines 10-18, [0031] where transmit coils that are identical or differing in shape or location can be driven with different phases and/or amplitude. 
As to claims 4 and 14, Bentov disclose the method of claim 1 and the charging device of claim 11, further comprising: providing a first current to the first charging coil (See 0028]-[0029] lines 10-18, [0031] Each transmit coil is driven with coil-specific waveforms (i.e. current or voltage signal) with different phases and/or amplitudes); and providing a second current to the second charging coil (See 0028]-[0029] lines 10-18, [0031]), wherein the second current is greater in magnitude than the first current ([0028]-[0029] lines 10-18, [0031] Each transmit coil is driven with coil-specific waveforms with different phases and/or amplitudes. As such a second current is greater in magnitude than a first current).
As to claims 5 and 15, Bentov disclose the method of claim 1 and the charging device of claim 11, further comprising: providing a first current to the first charging coil (See 0028]-[0029] lines 10-18, [0031] Each transmit coil is driven with coil-specific waveforms (i.e. current or voltage signal) with different phases and/or amplitudes);  and providing a second current to the second charging coil (See 0028]-[0029] lines 10-18, [0031]), wherein the second current lags the first current in phase ([0028]-[0029] lines 10-18, [0031] Each transmit coil is driven with coil-specific waveforms with different phases and/or amplitudes. As such a second current lags a first current in phase).
As to claims 6 and 16, Bentov disclose the method of claim 1 and the charging device of claim 11, further comprising: providing a first voltage to the first charging coil (See 0028]-[0029] lines 10-18, [0031] Each transmit coil is driven with coil-specific waveforms (i.e. current or voltage signal) with different phases and/or amplitudes); and providing a second voltage to the second charging coil (See 0028]-[0029] lines 10-18, [0031]), wherein the second voltage is greater than the first voltage ([0028]-[0029] lines 10-18, [0031] Each transmit coil is driven with coil-specific waveforms with different phases and/or amplitudes. As such a second voltage is greater in magnitude than a first voltage).
As to claims 7 and 17, Bentov disclose the method of claim 1 and the charging device of claim 11, further comprising: providing a first voltage to the first charging coil (See 0028]-[0029] lines 10-18, [0031] Each transmit coil is driven with coil-specific waveforms (i.e. current or voltage signal) with different phases and/or amplitudes); and providing a second voltage to the second charging coil (See 0028]-[0029] lines 10-18, [0031]), wherein the second voltage lags the first voltage in phase ([0028]-[0029] lines 10-18, [0031] Each transmit coil is driven with coil-specific waveforms with different phases and/or amplitudes. As such a second voltage lags a first voltage in phase).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 8-10 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bentov (WO2018/106762).

As to claims 8 and 18, Bentov disclose the method of claim 1 and the charging device of claim 11, further comprising: resonant circuits (Fig. 6 coils 602-606) wherein each resonant circuit including one of the plurality of charging coils  (Fig. 6 coils 602-606) and further discloses configuring a difference between the first electromagnetic flux and the second electromagnetic flux (See [0007] [0028]-[0029] lines 10-18, [0031] of Bentov where transmit coils that are identical or differing in shape can be driven with different phases and amplitudes. By adjusting the phase of the second waveform relative to the first waveform, the waveform generator of the wireless power transmitter 102 can effectively change the magnetic flux density [0045])
Bentov does not disclose monitoring voltages in each of a plurality of resonant circuits. 
However since Bentov changes and adjusts the electromagnetic flux density by driving the coils with voltage waveforms of differing phases in order to maximize magnetic coupling ([0007], [0029] and [0031] where the waveforms can be “voltage” waveforms), it would be obvious to one of ordinary skill in the art for Bentov to monitor the voltage waveforms driven in the coils (i.e resonant circuits) in order to adjust the voltage phases for maximum magnetic coupling.
Although Bentov discloses configuring a difference between the first electromagnetic flux and the second electromagnetic flux ([0007]  [0028]-[0029] lines 10-18  [0031]), Bentov does not disclose configuring a difference between the first electromagnetic flux and the second electromagnetic flux based on the voltages.
However since Bentov configures a difference between first and second electromagnetic flux by driving the coils with voltage waveforms of differing phases ([0007], [0029] and [0031] where the waveforms can be “voltage” waveforms), it would be obvious to one of ordinary skill in the art for Bentov to configure said difference based on monitored voltage waveforms driven in the coils (i.e resonant circuits) in order to adjust the voltage phases for maximum magnetic coupling.
As to claims 9 and 19, Bentov teaches the method of claim 8 and the charging device of claim 18, wherein configuring the difference between the first electromagnetic flux and the second electromagnetic flux comprises: configuring a difference in magnitude between first electromagnetic flux and the second electromagnetic flux ( See [0028]-[0029] lines 10-18  [0031] of Bentov where transmit coils that are identical or differing in shape can be driven with different phases and amplitude. As such, the amplitudes on the electromagnetic fluxes are different)
As to claims 10 and 20, Bentov teaches the method of claim 8 and the charging device of claim 18, wherein configuring the difference between the first electromagnetic flux and the second electromagnetic flux comprises: configuring a difference in phase between first electromagnetic flux and the second electromagnetic flux (Based on [0050]-[0053] of the specification, Examiner will interpret “first electromagnetic flux has at least one characteristic that is different than a corresponding characteristic of the second electromagnetic flux” as the first and second charging coils having differing levels of current, voltage, and/or phase shift.  See [0028]-[0029] lines 10-18  [0031] of Bentov where transmit coils that are identical or differing in shape can be driven with different phases and amplitude. As such, the phases on the electromagnetic fluxes are different).
Conclusion and Related Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kudo et al (US 20120169139)  is cited for adjusting the phase of two separate coils to manipulate the electromagnetic flux. However Kudo does not specifically disclose sensing a device proximate the plurality of coils. 
Kim et al (US 20130049456)  is cited for determining the positioning of the target device and determining a shape in which a magnitude of the magnetic field between the source resonators 252 and 254 is at a maximum by adjusting the phase in one of the coils. 
Carbunaru et al (US  20120119699)  is cited for including design elements for mechanically manipulating the position of one or more charging coils within the external charger to customize the magnetic charging field as appropriate for the charger/implantable device environment. 
Chen (US20180019624) is cited for having multiple cols in a charging surface and manipulating the electromagnetic flux for optimal inductive transfer

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESE V MCDANIEL whose telephone number is (313)446-6579.  The examiner can normally be reached on M to F, 9am to 530pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TYNESE MCDANIEL/
Examiner, Art Unit 2859

	
	
	
	
	/DREW A DUNN/           Supervisory Patent Examiner, Art Unit 2859